Citation Nr: 0424769	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  01-02 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a right 
tibia fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to December 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for residuals 
of a fractured right tibia.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  An in-service letter written by the veteran indicates 
that he sustained a leg injury while on active duty; the 
service medical records show no residuals of a right leg 
injury; the clinical evaluation of the lower extremities upon 
separation was normal; the earliest post-service evidence 
relating to a right leg disability is dated more than 12 
years post-service; subsequently dated medical evidence show 
diagnoses that include arthritis, old fracture and Paget's 
disease of the right leg; the overwhelming preponderance of 
the competent evidence is against a nexus between a current 
disability of the right leg, to include residuals of a 
fracture of the tibia, and any incident of service, to 
include trauma.  


CONCLUSION OF LAW

Service connection for residuals of a right tibia fracture is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West  2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the May 2000 rating decision; the December 
2000 Statement of the Case; the September 2001, December 
2001, July 2003, and April 2004 Supplemental Statements of 
the Case; and letters sent to the veteran by the RO, 
adequately informed him of the information and evidence 
needed to substantiate his claim for service connection for 
residuals of a fractured right tibia, and complied with VA's 
notification requirements.  The Statements of the Case set 
forth the laws and regulations applicable to the veteran's 
claim.  Further, letters from the RO to the veteran dated 
December 2002, March 2003, and June 2003 informed him of the 
types of evidence that would substantiate his claim; that he 
could obtain and submit private evidence in support of his 
claim; and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in May 2000, months before the 
enactment of VCAA.  The RO obviously could not inform the 
veteran of law that did not exist.  Moreover, in Pelegrini 
II, the Court also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.   Also see 
VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the May 2000 RO decision, notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to the 
claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In its VCAA notice, Statement of the Case and 
Supplemental Statement of the Case, the RO informed the 
veteran of the evidence already of record and requested that 
he inform VA of any additional information or evidence that 
he wanted VA to obtain.  In a letter informing him that his 
appeal had been certified to the Board, the RO informed him 
that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.  

VCAA requires that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Moreover, in a 
recent opinion, VA General Counsel held that the Court of 
Appeals for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by December 2002, March 2003, and June 2003 letters 
and asked him to identify all medical providers who treated 
him for residuals of a right tibia fracture.  The RO has 
obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent VA examinations in 
November 2000 and April 2003.  The VA also treated the 
veteran on an outpatient basis.  The Board finds that the VA 
examinations and outpatient reports provide sufficient 
findings and include a nexus opinion upon which to resolve 
this appeal.  There is no further duty to provide another 
examination or medical opinion.  Id.
  
As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003).

Background

The veteran served on active duty from June 1945 to December 
1947.  He contends that in August 1945, his unit was marching 
in the dark and he had orders to take cover if any lights 
came up over the hill.  When he saw lights, the veteran 
claims that he took one step off the road and fell into a 
ditch and hit either rocks or a stump.  He stated at his July 
2002 Travel Board hearing that he felt a sharp pain that was 
"very, very, painful."  He thought that he had broken his 
leg.  The next morning, his knees were swollen like balloons, 
and he was taken to a doctor.  The doctor did not x-ray the 
veteran's leg, but concluded that it may not be broken.  

The service medical records, to include a separation 
examination, show no medical evidence of any complaints, 
symptoms, diagnoses, or treatment for any right leg 
disability.  The records do contain a letter written by the 
veteran to his parents in which he recounts the events of the 
night march.  When describing the fall, he stated, "It made 
me laugh."  He also stated that "I hit the rifle pretty 
hard but it didn't hurt at all.  I didn't feel much pain 
anywhere, but in the morning, my right knee was stiff.  It's 
O.K. now so nothing to worry about, had fun anyhow."  

The veteran stated in an August 2003 Statement in Support of 
Claim (VA Form 21-4138) that he took a job with the Duval 
Sulpher Co. in 1953.  He indicated that the job required a 
great deal of walking up and down on trucks; which caused a 
lot of pain, which he had to contend with for nine years.  

The first evidence of post-service medical treatment is a 
March 1962 correspondence from Rugeley and Blasingame Clinic.  
It states that the veteran was seen at the clinic at 
intervals, since 1953.  His first complaint regarding his 
knee was made in January 1960, at which time the veteran 
claimed to have had right knee pain at intervals for the past 
three years.  X-rays were negative for any evidence of bone 
disease, and the clinical impression was that of chronic 
synovitis of unknown cause.  The veteran was seen a total of 
six times during 1960.  At times he was almost completely 
free of pain, and at other times, he complained of persistent 
aching pains.  The examiner and author of the correspondence 
(Dr. R.B.C.) was unable to make a definite diagnosis but 
suspected that the pain was caused by traumatic arthritis 
with occasional episodes of chronic synovitis.  

In 1981, the veteran sought treatment with the VA.  He 
complained of chronic bilateral knee pain since an injury in 
service.  Outpatient reports note that the veteran stated 
that his pain had gotten progressively worse and that he 
experiences occasional swelling.  He was diagnosed with 
degenerative joint disease of the knees.  

A July 1987 treatment report note from the South Texas VA 
Medical Center revealed that the veteran suffers from Paget's 
disease.  

In May 2000, the veteran's private physician (Dr. D.P.S.) 
submitted a correspondence in which he states that the 
veteran suffers from a problem with his right lower leg.  He 
notes that the veteran reported that he injured his leg in 
1945 while in service, when he jumped into a ditch.  Over the 
years, the veteran has developed a progressive deformity 
involving the tibia, which on x-rays appears to be an old 
healed fracture.  

The veteran underwent a VA examination in November 2000.  
Upon examination, the veteran walked without gait aids.  His 
range of motion was symmetrical in both knees, with extension 
to within 5 degrees of normal, and flexion to 130 degrees.  
He had crepitation and tenderness of the patellofemoral 
articulation bilaterally.  He demonstrated no instability in 
either knee and there was no evidence of meniscal pathology 
in either knee.  Examination of the right leg revealed a 
significant bony expansion in the region of the tibia but 
there was no evidence of a fracture.  He had an anterior bow, 
which suggests an intraosseous process.  X-ray evaluation 
showed degenerative changes at the level of the 
patellofemoral articulation and minimal tibial femoral 
degenerative changes.  The clinician diagnosed the veteran 
with moderate symptoms of patellofemoral degenerative 
changes, which, according to the veteran, have been present 
since his in-service injury.  

In an addendum to the November 2000 examination, the 
clinician opined that the veteran was a 76-year old gentleman 
with a moderate degree of degenerative joint disease in both 
knees.  

VA Medical Center treatment reports from December 2001 to 
December 2003 reveal that the veteran's right tibia shows 
thickened cortex, extensive involvement by lucencies.  There 
was also bowing of the tibia.  These changes are consistent 
with Paget's disease.  There is no obvious evidence of an 
acute fracture.  

The veteran underwent another VA examination in April 2003, 
with the same clinician.  The veteran walked with a cane and 
continued to manifest a varus and anterior bow in the lower 
leg.  The clinician noted that the veteran has a history of 
Paget's disease and a history of degenerative joint disease 
bilaterally in the knees.  He opined that there was 
insufficient evidence to support a causal link between the 
veteran's development of Paget's disease in the right tibia, 
and his history of remote trauma in service.     
   
Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  

Service connection will be rebuttably presumed for certain 
chronic diseases, to include arthritis, which are manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran's service medical records (including the 
separation examination) showed no complaints, symptoms, 
diagnoses, or treatment of any type of right lower extremity 
injury or disability.  The veteran has asserted in support of 
his current claim that he first sought treatment at the 
Rugeley and Blasingame Clinic in 1953, between 5 and 6 years 
post-service, the same year he began working for the Duval 
Sulpher Co.  There are no medical records reflecting 
treatment for any lower extremity disability until 1960, more 
than 12 years post-service, at which time the veteran 
complained of bilateral knee pain of 3 years duration.  
(Emphasis added.).  There is lay evidence of an in-service 
injury and ample medical evidence to show a current right leg 
disability.  The question that remains is whether the 
disability at issue is linked to service.  The Board finds 
that there is one private and one VA medical opinion that 
addresses this question; the former supports the veteran's 
claim and the latter does not. 

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

There are substantial and significant factors which favor the 
VA medical opinion over the opinion of the private physician 
in this case.

The private physician (Dr. D.P.S.) has opined that the 
veteran's lower leg disability is related to a tibia that was 
fractured during service.  However, there is no evidence to 
suggest that he had access to his claims file and service 
medical records, to include the report of a separation 
examination, which are negative for a right leg disability, 
to include a fracture of the tibia.  It is apparent that the 
physician relied solely on the history provided by the 
veteran and not from service medical evidence of an injury.  
While there is lay evidence of an in-service leg injury, the 
relevant contemporaneously record evidence, consisting of a 
letter from the veteran, is not consistent with significant 
leg trauma or the type of injury described in the private 
examination report or at a personal hearing held during this 
appeal.  It is pertinent to note that the service personnel 
records on file do not show that the veteran received any 
medals or other decorations evincing combat.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) are not applicable.  The 
Board is not bound to accept medical opinions that are based 
on history supplied by the veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  Nevertheless, because 
there is lay evidence of in-service leg trauma, Dr. D.P.S.'s 
statement is accorded some weight, but it is diminished 
because it was based upon an inaccurate factual background 
(the nature or severity of the injury) and was not based upon 
a review of the relevant medical evidence of record.

To elaborate upon the veteran's in-service injury, the Board 
notes that the description provided by the veteran in support 
of his claim has been far different than the history given 
decades ago during service.  The letter written by the 
veteran to his parents is the only contemporaneous evidence 
of an in-service injury.  At the time, the veteran stated 
that "I hit the rifle pretty hard but it didn't hurt at all.  
I didn't feel much pain anywhere, but in the morning, my 
right knee was stiff.  It's O.K. now so nothing to worry 
about, had fun anyhow."  This is in stark contrast to the 
history he gave at his July 2002 hearing.  At the hearing he 
reported feeling a sharp pain that was "very, very, 
painful." He stated that he felt like he had broken his leg.  
He reported that the following morning, his knees were 
swollen like balloons.  Finally, the veteran stated that he 
has had pains in his legs ever since.  Even assuming the 
veteran's current description, presented decades after 
service, is accurate, it does not alter the fact that the 
separation examination was negative for any residuals of a 
leg injury; there was not even a symptom of a right leg 
disability at that time. 

The VA clinician that examined the veteran in November 2000 
and April 2003 had full access to the veteran's service 
medical records.  The veteran's right leg disability was 
attributed to Paget's disease and the examiner opined that 
"there is insufficient evidence to support a causal link 
between the veteran's development of Paget's disease in the 
right tibia, and his history of remote trauma."  Thus, the 
VA clinician did take into consideration an in-service 
injury, despite the absence of such in the service medical 
records, and provided an opinion that clearly goes against 
the contended causal relationship.  Given that this 
assessment was based on the examination of the veteran's 
claim file, rather than solely on the history of the veteran, 
the VA clinician's assessment is afforded greater weight.  

The Board finds that an in-service letter written by the 
veteran indicates that he sustained a leg injury while on 
active duty.  However, the contemporaneously recorded lay 
evidence and the absence of any pertinent abnormal findings 
recorded in the service medical records indicate that the 
injury in question did not result in any residual disability.  
The clinical evaluation of the lower extremities upon 
separation was normal and the earliest post-service evidence 
relating to a right leg disability is dated more than 12 
years post-service.  There is no medical evidence of chronic 
leg disability during service or of continuity of 
symptomatolgy for the first 12 years after service.  
38 C.F.R. § 3.303.  While subsequently dated medical evidence 
show diagnoses that include arthritis, an old fracture and 
Paget's disease of the right leg (the latter being the 
current diagnosis), the overwhelming preponderance of the 
competent evidence is against a nexus between a current 
disability of the right leg, to include Paget's disease or 
residuals of a fracture of the tibia, and any incident of 
service, to include trauma.  

As the preponderance of the evidence is against the claim for 
service connection for residuals of a fractured right tibia, 
the benefit of the doubt doctrine is not for application in 
the instant case.  38 U.S.C.A. § 5107(b); See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for residuals of a fracture 
of the right tibia is denied.


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



